                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      TEXARKANA DIVISION

CRAIG SHIPP                                                                                           PLAINTIFF


v.                                            Case No. 4:18-cv-4017


STEVEN ARNOLD; DR.
MIMO LEMDJA; LENORA
TURNER; KINDALL SMITH;
and CORRECT CARE SOLUTIONS, LLC                                                                  DEFENDANTS

                                                      ORDER

            Before the Court is Separate Defendant Steven Arnold’s (“Arnold”) Motion to Stay

Dispositive Motions Deadline. (ECF No. 75). Plaintiff Craig Shipp has responded in opposition

to the motion. (ECF No. 76). Separate Defendants Correct Care Solutions, LLC; Mimo Lemdja;

Kindall Smith; and Lenora Turner (the “Medical Defendants”) have responded in support of the

motion. (ECF No. 77). The Court finds the matter ripe for consideration.

            On June 18, 2019, Arnold and the Medical Defendants filed separate motions for leave to

file amended answers, indicating that they wish to affirmatively plead lack of standing and capacity

to sue pursuant to facts discovered after the passage of the amendment deadline. On July 19, 2019,

Arnold filed the instant motion, asking the Court to stay the dispositive motions deadline—

currently set for July 24, 2019—until the Court rules on the pending motions for leave to amend.

Specifically, Arnold asks that, if the Court ultimately grants the pending motions for leave to

amend, that the dispositive motions deadline be reset to sixty days after the date the Court grants

leave to amend. Arnold alternatively asks that, if the Court denies leave to amend, that the

dispositive motions deadline be reset to fourteen days after the date of the denial. 1 The Medical


1
    Thus, although the instant motion is styled as a motion to stay deadlines, it is more akin to a motion requesting
Defendants echo these sentiments and request that the Court grant the instant motion. Plaintiff

opposes the motion, arguing that the requested extensions are unnecessary because no legal basis

exists for allowing Arnold and the Medical Defendants to amend their answers.

          Upon consideration, the Court finds that good cause for the motion has been shown.

Plaintiff’s opposition to the instant motion is predicated on the assertion that a lack of capacity to

sue argument would fail on the merits. This, however, is not the question presently before the

Court. Instead, the Court must presently determine only whether an extension of the dispositive

motion deadline is warranted. The Court finds that it is.

          Accordingly, Arnold’s motion (ECF No. 75) is hereby GRANTED IN PART AND

DENIED IN PART. However, the Court will not grant the full extent of the relief sought by

Defendants. If Defendants’ motions for leave to amend are granted, the dispositive motions

deadline will be extended thirty days from the date leave to amend is given. If Defendants’ motions

for leave to amend are denied, the dispositive motions deadline will be extended seven days from

the date leave to amend is denied.

         IT IS SO ORDERED, this 23rd day of July, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




extensions of time.

                                                  2
